                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                              ROME DIVISION

DAVID HENEGAR,

      Plaintiff,

V.                                          CIVIL ACTION NO.
                                            4:18-cv-00192-HLM
GEORGIA CORRECTIONAL
HEALTH, LLC, et al.,

      Defendants.

                                          ORDER

      Before the Court is the Consent Motion for Extension of Time to Serve and File

Answer or Motion to Dismiss by Defendants Billy Nichols, Sharon Lewis, Cindy

McDade, Charles Burke, Sherie Lee, Nurse Melton, Pamela Ballinger, Lieutenant Stroh,

and Sergeant Keith. For good cause shown, the motion is GRANTED, and the moving

defendants shall have through and including October 18, 2018 to answer or otherwise

respond to the first amended complaint.
                              ,47
      SO ORDERED this ,3        day of October, 2018.




                               THE   NORAB E HARO D L. M PHY
                               UNI ED STATES DISTRICT JUDG
                               NORTHERN DISTRICT OF GEORGIA
